HOUCK, 3.
Epitomized Opinion
In the Common Pleas Court there was shown that a conveyance of land had been made by Gordon to Appleyard Trustee, on July 7, 1902. The granting clause of the deed was as follows: “All the coal and other minerals under the surface of the following real estate” (Description of land). In this case one question only is presented for solution, i, e, Is Gordon entitled to one eighth of the royalties from oil and gas produced from the land conveyed, by Gordon to Appleyard, Trustee? Gordon avers that the term “other minerals” was not intended to include gas and oil; while the Carter Oil Co. et al urge that gas and oil are minerals coming within the purview of the term “other minerals”. Licking Common Pleas decided in favor of Oil Co.
In finding for Gordon .the Court of Appeals says that the words “other minerals” do hot *44convey gas and oil under the surface of the land where the parties do not contemplate or intend a conveyance thereof. In constructing a deed all the conditions and circumstances of the conveyance must be taken into consideration. The grant is construed most strongly against the grantor. The whole contract must be considered in arriving at the meaning of any of its parts. Terms are to be construed with reference to their commercial and scientific import. Detlor et v. Holland 57 OS 503. It was held in that case, that a conveyance similar to the one in question, did not grant gas and oil under the description of the land as in the present case.
Attorneys—B. G. Smythe for Gordon; Jones & Overtuff for Carter Oil Co., all of Newark.